In an action, inter alia, to recover possession of real property, plaintiff appeals from an order of the Supreme Court, Suffolk County, dated January 7, 1977, which denied her motion for partial summary judgment. Order affirmed, with $50 costs and disbursements. The Justice presiding at Special Term properly refused to entertain this motion. At the time this motion was made, a motion by plaintiff-appellant for similar relief was pending before another Justice at Special Term. At the time this motion was decided, the appeal from the order denying the prior motion was pending before this court. We note with disapproval the fact that this is the fourth appeal taken by plaintiff to this court from adverse decisions at Special Term (see Miceli v Riley, 51 AD2d 972; Miceli v Reily, 54 AD2d 754; Miceli v Reilly, 56 AD2d 839). Two of these appeals raised issues which were virtually identical to the issues raised in the other two. We strongly advise plaintiff to proceed with the trial, which we have found to be necessary in this action (see Miceli v Reilly, 56 AD2d 839, supra). Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.